UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-1827



BRENDA ROBERTS,

                  Plaintiff - Appellant,

          v.


GENESIS HEALTHCARE CORPORATION,

                  Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:06-cv-02305-WDQ)


Submitted:   May 14, 2008                   Decided:   June 10, 2008


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence Connelly, Jr., Washington, D.C., for Appellant.  J.
Michael McGuire, Darryl G. McCallum, SHAWE & ROSENTHAL, LLP,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Brenda    Roberts       appeals       the    district        court’s       order

granting     summary       judgment    to       Genesis    Healthcare        Corporation

(“Genesis”), and dismissing her employment discrimination claims,

filed pursuant to Title VII of the Civil Rights Act of 1964, as

amended,    42   U.S.C.      §§    2000e    -    2000e-17       (2000),    and    the     Age

Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621-634

(2000).*     Roberts alleged that, in terminating her employment,

Genesis     discriminated         against    her    on    the    basis     of    her    race

(African-American) and her age.              Roberts also appeals the district

court’s     grant     of    summary        judgment       on    Roberts’        claim    for

compensation for her accrued, unused vacation time, filed pursuant

to Md. Code Ann., Lab. & Empl. § 3-505 (LexisNexis 1999).

             We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.     Roberts v. Genesis Healthcare Corp., No. 1:06-cv-02305-WDQ

(D. Md. Apr. 23, 2007).           We dispense with oral argument because the




     *
      Although Roberts requested that the district court reconsider
its decision by filing a timely motion pursuant to Fed. R. Civ. P.
59(e), her appellate brief does not challenge the court’s denial of
that motion. Accordingly, we have not considered on appeal any
issue relating to the denial of Roberts’ Rule 59(e) motion. See
Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.
1999).

                                           - 2 -
facts   and   legal    contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 3 -